Citation Nr: 0217310	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-03 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for skin cancer due to 
exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from June 1944 to August 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the RO 
which denied service connection for PTSD and skin cancer due 
to exposure to ionizing radiation.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  The veteran does not currently have PTSD as a result of 
wartime experiences in World War II.  

4.  Skin cancer was not present in service or until many 
years thereafter; it is not shown that the veteran was 
exposed to ionizing radiation in service.  

5.  Squamous cell skin cancer of the nose has not been shown 
to be etiologically related to service, to include due to 
exposure to ionizing radiation in service.  


CONCLUSIONS OF LAWS

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2002).  

2.  Skin cancer due to exposure to ionizing radiation was 
not incurred in or aggravated by wartime service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The Board finds that the passage of the VCAA and 
implementing regulations does not prevent the Board from 
rendering a decision on the issue of service connection for 
PTSD at this time, and that all notification and development 
actions needed to render a fair decision on this issue has 
been accomplished.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  By letter dated in July 1999, the veteran was 
informed of what evidence he was expected to provide VA and 
of the type of evidence needed to establish entitlement.  He 
was also notified that the VA would help obtain records of 
his reported radiation exposure, but that it needed 
specified information from him to obtain such records.  In 
the statement of the case (SOC) issued in March 2002, the 
veteran was informed of what evidence had already been 
obtained, and provided with the pertinent regulations, 
including those pertaining to VA's duty to assist in 
developing claims.  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claims.  Thus, the VA has met its duty to assist under 
the VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

PTSD

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, 
or air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2002); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date 
of the Cohen decision.  The regulations provide as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical 
evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and 
an in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred.  If the 
evidence establishes the veteran engaged 
in combat with the enemy and the claimed 
stressor is related to this combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the clamed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  If the evidence 
establishes that the veteran was a 
prisoner-of-war under the provisions of 
Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor 
is consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 2002).

An additional amendment to 38 C.F.R. § 3.304(f) was enacted, 
effective from March 7, 2002.  The regulatory changes were 
primarily directed at claims involving service connection 
for PTSD due to personal assault.  The changes in the 
regulation pertaining to PTSD, as pertinent to this claim, 
were not substantive in nature.  As such, the veteran would 
not be prejudiced by the Board completing appellate action 
at this time.  The revised regulations provide as follows:  

(f) Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical 
evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and 
an in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred.  Although 
service connection may be established 
based on other in-service stressors, the 
following provisions apply for specified 
in-service stressors as set forth below: 
(1) If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  
(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to 
that prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  
(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited 
to: records from law enforcement 
authorities, rape crisis centers, mental 
health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one 
type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, 
or anxiety without an identifiable 
cause; or unexplained economic or social 
behavior changes.  VA will not deny a 
post-traumatic stress disorder claim 
that is based on in-service personal 
assault without first advising the 
claimant that evidence from sources 
other than the veteran's service records 
or evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

38 C.F.R. § 3.304(f) (effective from March 7, 2002).

The veteran contends that he suffers from PTSD as a result 
of both combat and noncombat experiences during service in 
World War II.  Specifically, the veteran contends that he 
was involved in combat action in Bataan and Okinawa, and 
that while stationed Japan in August 1945, he helped bury 
thousands of people killed by the atomic bombs dropped on 
Hiroshima and Nagasaki.  (See veteran's 7/29/99 statement 
and notice of disagreement, received 8/24/00).  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence 
does not support a finding of service connection for PTSD.  

There is no objective evidence to show that the veteran 
engaged in combat with the enemy during his period of active 
service.  While the veteran claims that he saw combat in 
Bataan and Okinawa, his service personnel records show that 
he did not leave the United States until well after the 
invasion of Okinawa or the retaking of Bataan.  Furthermore, 
there is no record that the veteran was ever in Okinawa or 
Bataan.  His service personnel records show that he was 
assigned to a training battalion at Camp Lejeune, NC, 
through May 1945.  He disembarked from San Diego, California 
aboard the USS War Hawk on June 1, 1945, and arrived in Guam 
on June 22, 1945.  He disembarked Guam on September 10, 
stopping in Saipan, Marianas Islands, and arrived in Sasebo, 
Kyushu, Japan on September 22, 1945.  There, he was assigned 
to "A" Company, 2nd Separate Engineer Battalion.  He was 
transferred to "A" Company, 1st Separate Engineer Battalion, 
III Amphibious Corps, Tientsin, China on December 31, 1945, 
and to "C" Company, 1st battalion, 1st Marines, 1st Marine 
Division, also in Tientsin, in June 1946.  The veteran 
disembarked Taku, China on July 5, and arrived in San Diego 
on August 9, 1946.  The service personnel records show no 
awards or decorations denoting personal involvement in 
combat.  

Regarding the veteran's contention that he directed the 
bulldozing of dead bodies into pits at Hiroshima and 
Nagasaki in August 1945, the Board finds that his assertions 
are without merit and raises serious questions as to his 
credibility.  As indicated above, the service personnel 
records show that the veteran did not arrived in Japan until 
late September 1945.  Moreover, the records show that he was 
never stationed in Hiroshima or Nagasaki.  His service 
personnel records show that the veteran was assigned to a 
unit in Sasebo, Japan from September to December 1945, and 
then with units in Tientsin, China, from December 31, 1945, 
to July 5, 1946, when he rotated back to the United States 
to be released from active duty.  A report from the Defense 
Threat Reduction Agency in June 2000, noted that Sasebo was 
approximately 30 miles from Nagasaki, and 150 miles from 
Hiroshima; Tientsin, China was 760 miles from Nagasaki and 
880 from Hiroshima.  The report also indicated that his unit 
in Sasebo never moved into the Nagasaki area.    

There is no evidence of record that verifies that the 
veteran was exposed to situations involving combat with the 
enemy nor was he awarded any medals for valor.  Since he did 
not engage in combat with the enemy, his bare allegations of 
service stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994).  Given the 
date of the veteran's arrival in Japan and the fact that the 
units he was assigned to were never closer than 30 miles to 
Nagasaki or 150 miles to Hiroshima, the Board finds 
implausible his claim that he participated in burying 
thousands of dead bodies in Hiroshima and Nagasaki in August 
1945.  While the evidence of record includes a diagnosis of 
PTSD by VA examiners, the diagnoses were based entirely on 
the veteran's self-described history of events in service.  
However, the objective evidence of record does not show that 
the veteran was involved in any of the reported incidents 
which formed the basis for the diagnosis.   

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated opinions of 
psychiatrists that alleged PTSD had its origins in service.  
This is particularly true where there has been a 
considerable passage of time between punitive stressful 
events recounted by a veteran and the onset of alleged PTSD.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), 
reconsidered, 1 Vet. App. 406 (1991).  Inasmuch as there is 
no credible supporting evidence to corroborate the 
occurrence of the alleged stressors, the veteran's claim is 
denied.  

Skin Cancer 

The veteran seeks service connection for skin cancer, 
diagnosed as squamous cell carcinoma of the nose, due to 
exposure to ionizing radiation.  

The service medical records are negative for any skin 
abnormalities or diagnosis of squamous cell carcinoma of the 
nose, and his skin was reported to be normal on discharge 
examination.  When first examined by VA in July 1974, the 
veteran's skin was normal.  When examined by VA in July 
1975, the examiner indicated that the veteran had red hair 
and was a "sun burner."  Examination of his nose and face 
showed no evidence of any skin abnormalities or abnormal 
growths.  The record shows that the veteran was first 
referred to the Plastic Surgery Clinic in April 1999 for a 
biopsy proven squamous cell carcinoma on the dorsum of the 
nose.  Excision of the squamous cell carcinoma was performed 
in May 1999.  When examined by VA in August 1999, the 
veteran reported that he first noticed the growth on his 
nose about two years earlier.  The veteran attributed the 
skin cancer to radiation received while he was stationed in 
Nagasaki and Hiroshima during World War II.  The veteran 
also had some dryness and slight scaling on both forearms, 
which he reported had been present for a number of years.  
Clinical findings at that time showed a small .25 inch 
circular scar on the bridge of the nose on the left side 
that appeared to be a well-healed graft.  There was slight 
scaling of the forearms extending up to the posterior arms.  
The diagnoses included status post removal of squamous cell 
carcinoma of the nose and mild dryness of the skin of the 
forearms and upper arms.  

For veterans who were exposed to radiation during service, 
VA law and regulation provide that service connection for a 
disease or disorder which is claimed to be attributable to 
ionizing radiation exposure during service may be 
established in one of three different ways.  Stone v. Gober, 
14 Vet. App. 116 (2000); McGuire v. West, 11 Vet. App. 274 
(1998); Wandel v. West, 11 Vet. App. 200 (1998); Ramey v. 
Brown, 9 Vet. App. 40 (1996), aff'd sub nom Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 
1171 (1998).  

First, there are specified types of cancer which are 
presumptively service connected under the provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2).  The cancers 
are listed as the following: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract and bronchiolo-alveolar 
carcinoma.  38 U.S.C.A. § 1112(c)(2).  

During the pendency of this appeal, the Secretary amended 38 
C.F.R. § 3.309(d) relating to presumptive diseases 
attributable to radiation risk.  The amendments became 
effective March 26, 2002.  67 Fed. Reg. 3612, 3616 (Mar. 26, 
2002).  The amendments add cancers of the bone, cancer of 
the brain, cancer of the colon, cancer of the lung, and 
cancer of the ovary to the list of diseases which may be 
presumptively service connected, and amends the definition 
of the term "radiation-risk activity" to include a veteran's 
presence at certain other locations.  

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
This regulation establishes a series of chronological 
obligations upon both parties.  Hilkert v. West, 12 Vet. 
App. 145, 148 (1999); Wandel v. West, 11 Vet. App. 200 
(1998).  First, the claimant must establish that the veteran 
has a radiogenic disease.  38 C.F.R. § 3.311(b)(2).  This 
disease must manifest within a certain time period.  38 
C.F.R. § 3.311(b)(5).  Once a claimant has established a 
diagnosis of a radiogenic disease within the specified 
period and claims that the disease is related to his 
radiation exposure while in service, VA must then obtain a 
dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is 
determined by the dose assessment that the veteran was 
exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration in compliance with 38 C.F.R. § 3.311(c)(1).  
Hilkert v. West, 12 Vet. App. at 148.  

"Radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) 
lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin 
cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) 
colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; 
(xiii) urinary bladder cancer; (xiv) salivary gland cancer; 
(xv) multiple myeloma; (xvi) posterior subcapsular 
cataracts; (xvii) non-malignant thyroid nodular disease; 
(xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) 
tumors of the brain and central nervous system; (xxi) cancer 
of the rectum; (xxii) lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) any other 
cancer.  38 C.F.R. 3.311(b)(2).  

Third, service connection can be established on a direct 
basis under the provisions of 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Applicable regulation also provides if a claim is 
based on a disease other than one of those listed in 
paragraphs (b)(2) or (b)(3) of this Section 3.311, VA shall 
nevertheless consider the claim under the provisions of this 
section provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

Hence, service connection may be granted for an injury or 
disability resulting from personal injury or disease 
incurred in or aggravated by active service; service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service; or service connection may be presumed for malignant 
tumor if manifest to a degree of 10 percent or more within 
one year from the date of separation from such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; Hardin v. West, 11 Vet. 
App. 74, 78 (1998); 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Turning to the question of the veteran's entitlement to 
presumptive service connection based on exposure to ionizing 
radiation, the Board notes that the diseases specific to 
"radiation-exposed veterans", including certain forms of 
cancers, that are listed under 38 C.F.R. § 3.309(d) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
the occupation of Hiroshima or Nagasaki, Japan by Unites 
States forces during the period beginning on August 6, 1945 
and ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii)(B) 
(2002).  The term "occupation of Hiroshima or Nagasaki, 
Japan, by United States forces" means official military 
duties within 10 miles of the city limits of either 
Hiroshima or Nagasaki, Japan, which were required to perform 
or support military occupation functions such as occupation 
of territory, control of the population, stabilization of 
the government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or material.  38 C.F.R. 
§ 3.309(d)(3)(vi) (2002).  

In this case, the veteran's military records do not support 
his contentions that he was in Hiroshima or Nagasaki during 
the period in question.  The veteran's service personnel 
records show that he was assigned to a unit in Sasebo, Japan 
from September through December, 1945.  A report from the 
Defense Threat Reduction Agency in June 2000, indicated that 
Sasebo was approximately 30 miles from Nagasaki, and 150 
miles from Hiroshima.  The report also noted that there was 
no evidence of any movement of his unit into the Nagasaki 
area.  Hence, the veteran is not recognized as having 
participated in the occupation of Hiroshima or Nagasaki, and 
may not be considered a "radiation exposed" veteran for 
service connection purposes.  

While skin cancer is listed under 38 C.F.R. 
§ 3.311(b)(2)(vii) (2002) as among the "radiogenic" 
diseases, service connection under this regulation requires, 
in part, that the disease must become manifest 5 years or 
more after exposure in an ionizing radiation exposed 
veteran.  However, since the veteran was not a participant 
of the American occupation of Nagasaki or Hiroshima, the 
Defense Threat Reduction Agency concluded that he had no 
potential of exposure to radiation while in service.  In the 
absence exposure to radiation in service, there is no basis 
to link the veteran's "radiogenic disease" to exposure to 
radiation in service.  Therefore, there is no need to refer 
the veteran's case to the VA Under Secretary for Benefits 
for an advisory opinion as to the whether or not the 
"radiogenic disease" is due to exposure to radiation in 
service.  38 C.F.R. 
§ 3.311(c).

Lastly, on a direct basis, service connection may be granted 
for disability incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  For certain chronic diseases, 
including malignant tumors, service connection shall be 
granted although not otherwise established as incurred in 
service if manifested to a compensable degree within 1 year 
after service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  The veteran's service 
medical records are negative for evidence of any form of 
carcinoma, and the post-service medical records do not 
reveal the presence of any skin disorder until many years 
after service; the veteran does not dispute these facts.  
Indeed, VA treatment records dated in April and May 1999 are 
the first medical reports which confirm the presence of 
squamous cell carcinoma on the nose; the growth was excised 
in May 1999.  Moreover, there is no medical evidence 
relating the skin cancer to military service.  38 C.F.R. 
§ 3.303(d).  The veteran, as a lay person, is not competent 
to render such an opinion.  Hence, there is no basis for a 
grant of service connection, on a direct service incurrence 
basis, for a chronic disability manifested in service or, on 
a presumptive basis, for malignant tumors manifested within 
one year of the veteran's discharge from active service.  

In making this latter determination, the Board is cognizant 
of the regulation requiring the VA to afford the veteran a 
VA examination in certain cases to obtain a medical opinion.  
Such regulation provides as follows:

(4) Providing medical examinations or 
obtaining medical opinions. (i) In a 
claim for disability compensation, VA 
will provide a medical examination or 
obtain a medical opinion based upon a 
review of the evidence of record if VA 
determines it is necessary to decide the 
claim.  A medical examination or medical 
opinion is necessary if the information 
and evidence of record does not contain 
sufficient competent medical evidence to 
decide the claim, but: 

(A) Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability; 

(B) Establishes that the veteran 
suffered an event, injury or disease in 
service, or has a disease or symptoms of 
a disease listed in § 3.309, § 3.313, § 
3.316, and § 3.317 manifesting during an 
applicable presumptive period provided 
the claimant has the required service or 
triggering event to qualify for that 
presumption; and 

(C) Indicates that the claimed 
disability or symptoms may be associated 
with the established event, injury, or 
disease in service or with another 
service-connected disability. 

(ii) Paragraph (4)(i)(C) could be 
satisfied by competent evidence showing 
post-service treatment for a condition, 
or other possible association with 
military service. 

(iii) Paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated 
claim only if new and material evidence 
is presented or secured. 

38 C.F.R. § 3.159.

In this case, the VA did not obtain a medical opinion on the 
relation of the veteran's skin cancer with military service.  
However, there is no competent evidence showing a possible 
association of the skin cancer with service or evidence that 
the cancer has been present since military service.  In 
fact, the veteran reported the first manifestation of skin 
cancer to be in the 1990s.  Moreover, it is clear that the 
veteran does not meet any of the other requirements which 
would require the VA to obtain an opinion.  Based on the 
foregoing, the Board finds no basis to grant service 
connection for skin cancer due to exposure to ionizing 
radiation.  Accordingly, the claim is denied.  



ORDER

Service connection for PTSD is denied.  

Service connection for skin cancer due to exposure to 
ionizing radiation is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

